SET ASIDE AND REMANDED: Opinion issued October 18, 2012.




                                                 In The
                                   Qnitrt uf Appia1
                           Fjffl! Thatrict tf  xu at Jattw
                                          No. 05-1I-01392-CV


CHARLES “CHUCK” ORMAND WILLIAMS Ii AND CYNTHIA A. WILLiAMS, Appellants

                                                    V.

          MS CONSTRUCTORS LLC D/B/A MONTY SM ITH COMPANY, Appellee


                         On Appeal from the 162nd Judicial District Court
                                      Dallas County, Texas
                                Trial Court Cause No. 09-02226


                                MEMORANDUM OPINION
                             Before Justices Moseley, Fillmore, and Myers
                                      Opinion By Justice Myers

        Before the Court is the parties’ joint motion to dismiss the appeal. The parties inform the Court

that they have settled their differences. They ask that we set aside the trial court’s judgment and remand

the case to the trial court for rendition of judgment in accordance with their settlement agreement.

        We grant the parties’ motion. We set aside the trial court’s judgment without regard to the

merits and remand the case to the trial court for the rendition of judgment in accordance with their

settlement agreement. See TEx. R. Arp. P. 42.l(a)(2)(B).




                                                         LANA MYERS
11 1392F.P05                                             JUSTICE
                                     Qnitrt uf Appra1i
                        .Fifth Ji!5tritt Uf Lixu zit JitLzui

                                       JUDGMENT
CHAR L ES “C H UC K” 0 RM AND                       Appeal from the 162nd Judicial District Court
WILLIAMS II AND CYNTHIA A.                          of 1)allas County. Texas. (Tr.Ct.No. 09-
WILLIAMS, Appellants                                02226).
                                                    Opinion delivered by Justice Myers, Justices
No. 05-1 1-01392-CV           V.                    Moseley and Fillmore, participating.

MS CONSTRUCTORS LLC 1)/B/A MONTY
SMITH COMPANY, Appellec

        l3ased on the Court’s opinion of this date, the judgment of the trial court is SET ASIDE
without regard to the merits and the case is REMANDED to the trial court for rendition ofjudgment
in accordance with the parties’ settlement agreement.

       Subject to any agreement of the parties regarding costs, it is ORDERED that appellee, MS
Constructors LLC dib/a Monty Smith Company, recover its costs of the appeal from appellants,
Charles “Chuck” Ormand Williams 11 and Cynthia A. Williams.



Judgment entered October 18, 2012.




                                                    LANA MYERS
                                                    JUSTICE